DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 12 and 18 have been amended.
Claims 1-20 as presented June 17, 2022 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-11 recite a system for facilitating appropriate explanations to machine learning system users, which is within the statutory category of a machine. Claims 12-17 recite a computer implemented method for facilitating appropriate explanations to machine learning system users, which is within the statutory category of a process. Claims 18-20 recite a computer program comprising a computer readable storage medium product facilitating explanation selection for machine learning system output, which is within the statutory category of an article of manufacture.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A system, comprising:
a memory that stores computer executable components;
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
one or more sensors that capture a first mental state of an entity;
an explanation selection component that accesses a plurality of explanation generation components to generate different types of explanations of a machine learning output; wherein the explanation selection component selects one or more explanation generation components, based on a second mental state of the entity and on a type of explanation, and wherein the selection component learns a model of entity response, based on indicators of the entity captured by the one or more sensors, and wherein the type of explanation is based on the model of entity response; and
a monitoring component that monitors the indicators of the entity receiving the machine learning system output to obtain user emotional state descriptors, and wherein the explanation selection component also provides an explanation, based on the second mental state, from a selected explanation generation component to a user interface for evaluation of the machine learning system output with the explanation.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the memory, processor, explanation selection component, monitoring component, selected generation component, explanation generation components and user interface, the claim recites steps of capturing a first mental state, generating different types of explanations of output, selecting based on a mental state, learning an entity response, monitoring indicators and providing an explanation for evaluation. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. facilitating appropriate explanations to users). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, 12 and 18 recite at least one abstract idea.
Similarly, dependent claims 2-10, 13-17 and 19-20 further narrow the abstract idea described in the independent claims. Claims 2, 13 and 19 describe the accessing of metadata. Claims 3, 4, 14 and 17 merely describe the indicators. Claim 5 merely further describes the metadata. Claim 6 discloses adding content to the query. Claim 7 merely further describes the explanations. Claim 8 describes the monitoring of a user reaction. Claim 10 describes determining a current entity description and detecting the state of the entity. Claim 11 merely describes the sensors. Claims 15 and 20 describe the comparing of user emotional state descriptors to the generator metadata. Claim 16 describes accessing user preferences and monitoring a user reaction. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 12 and 18.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A system, comprising:
a memory that stores computer executable components;
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
one or more sensors that capture a first mental state of an entity;
an explanation selection component that accesses a plurality of explanation generation components to generate different types of explanations of a machine learning output; wherein the explanation selection component selects one or more explanation generation components, based on a second mental state of the entity and on a type of explanation, and wherein the selection component learns a model of entity response, based on indicators of the entity captured by the one or more sensors, and wherein the type of explanation is based on the model of entity response; and
a monitoring component that monitors the indicators of the entity receiving the machine learning system output to obtain user emotional state descriptors, and wherein the explanation selection component also provides an explanation, based on the second mental state, from a selected explanation generation component to a user interface for evaluation of the machine learning system output with the explanation.
The claim recites the additional elements of memory, processor, explanation selection component, monitoring component, selected generation component, explanation generation components, user interface, sensors, machine learning and model that implement the identified abstract idea. The memory, processor, explanation selection component, monitoring component, selected generation component, explanation generation components and user interface are not described by the applicant and are recited at a high-level of generality (i.e., a generic processor performing generic computer functions of generating and monitoring) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the memory and processor, the specification states in paragraph [0075]: Computing device can include one or more processors 502, one or more computer-readable RAMs 504, one or more computer-readable ROMs 506, one or more computer readable storage media 508, device drivers 512, read/write drive or interface 514, and network adapter or interface 516, all interconnected over a communications fabric 518. Communications fabric 518 can be implemented with any architecture designed for passing data and/or control information between processors (such as microprocessors, communications and network processors, etc.), system memory, peripheral devices, and any other hardware components within the system. Regarding the components and interface, the specification states in paragraph [0147]: As used in this application, the terms "component," "system," "platform," "interface," and the like, can refer to and/or can include a computer-related entity or an entity related to an operational machine with one or more specific functionalities. The entities disclosed herein can be either hardware, a combination of hardware and software, software, or software in execution. For example, a component can be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer. By way of illustration, both an application running on a server and the server can be a component. One or more components can reside within a process and/or thread of execution and a component can be localized on one computer and/or distributed between two or more computers. In another example, respective components can execute from various computer readable media having various data structures stored thereon. The components can communicate via local and/or remote processes such as in accordance with a signal having one or more data packets (e.g., data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems via the signal). As another example, a component can be an apparatus with specific functionality provided by mechanical parts operated by electric or electronic circuitry, which is operated by a software or firmware application executed by a processor. In such a case, the processor can be internal or external to the apparatus and can execute at least a part of the software or firmware application. As yet another example, a component can be an apparatus that provides specific functionality through electronic components without mechanical parts, wherein the electronic components can include a processor or other means to execute software or firmware that confers at least in part the functionality of the electronic components. In an aspect, a component can emulate an electronic component via a virtual machine, e.g., within a cloud computing system. The sensors, machine learning and model are recited at a high-level of generality such that they are generally linking the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application.
The dependent claims 2-10, 13-17 and 19-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 13 and 19 describe the explanation selection component and the explanation generation component. Claims 6, 10 and 11 further define the monitoring component. Claims 7 describes the explanation generation component. Claims 8 further describe the computer executable components. Claim 9 describe the explanation generators. Claims 15 and 16 describe the device. Claim 20 further describe the selected explanation generator. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application. 
 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite the additional elements of memory, processor, explanation selection component, monitoring component, selected generation component, explanation generation components, user interface, sensors, machine learning and model.  Using the memory, processor, explanation selection component, monitoring component, selected generation component, explanation generation components and user interface to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). The sensors, machine learning and model generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
The dependent claims 2-10, 13-17 and 19-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 13 and 19 describe the explanation selection component and the explanation generation component. Claims 6, 10 and 11 further define the monitoring component. Claims 7 describes the explanation generation component. Claims 8 further describe the computer executable components. Claim 9 describe the explanation generators. Claims 15 and 16 describe the device. Claim 20 further describe the selected explanation generator. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Therefore, claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Examiner notes that the following references cited teach the claimed functions, and accordingly, are interpreted to teach the computer components recited in the claims. 
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Maman (US 2012/0253139 A1) in further view of Osotio (US 2018/0314980 A1).
Regarding claim 1, Maman teaches: A system, comprising:
a memory that stores computer executable components; (the system software and applications may be stored in the system memory [0075])
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: (the system is suitable for storing and executing program code including at least one processor coupled to memory [0073])
an explanation selection component that accesses a plurality of explanation generation components to generate different types of explanations […]; wherein the explanation selection component selects one or more explanation generation components […] (the system includes  personalized content recommender component that reviews and extracts concepts from medical content, and matches them against a patient’s medical profile; the personalized content recommender component includes components that may be utilized, including a context determining component, additional knowledge obtaining component, scoring component, prioritization component, explanation component, etc. [0047]-[0048], [0066]-[0072]; for a given content for recommendation for a patient, the recommendation component generates two types of explanations [0063])
[…] a type of explanation […] (for a given content for recommendation for a patient, the recommendation component generates two types of explanations, a summary or sentences in natural language [0063])
[…] the type of explanation […] (for a given content for recommendation for a patient, the recommendation component generates two types of explanations, a summary or sentences in natural language [0063])
wherein the explanation selection component also provides an explanation, […] from a selected explanation generation component […] for evaluation of the […] output with the explanation. (the personalized content recommender component includes an explanation component that provides an explanation including one or more explanation sentences [0072], claims 16-18, Fig.5)
Maman does not teach:
one or more sensors that capture a first mental state of an entity;
generate different types of a machine learning output […]
selecting based on a second mental state of the entity and on a type of […] learning model
wherein the selection component learns a model of entity response, based on indicators of the entity captured by the one or more sensors and wherein the type of […] learning model is based on the model of entity response;
a monitoring component that monitors the indicators of the entity receiving the machine learning system output to obtain user emotional state descriptors, and
based on the second mental state
user interface for evaluation of the machine learning system output 
However, Osotio in the analogous art teaches:
one or more sensors that capture a first mental state of an entity; (sensors provide information about the user’s emotional state [0059], [0079]; the emotional state of the user at time T1 [0020]-[0021], [0024])
generate different types of a machine learning output […] (the machine learning process inputs data to produce multiple learning models [0062], abstract)
selecting based on a second mental state of the entity and on a type of […] learning model (selecting a learning model to update a new version of the application at a later date, time T2, based on the emotional state and learning style of the user [0020]-[0024]; the application adjusts to changes in a user’s emotional state [0040]-[0041]; the model selection process utilizes characteristics such as learning style of the user; the different frameworks for learning styles of users for the learning models include visual/spatial, aural/auditory, verbal/linguistic, physical/kinesthetic, etc. [0064]-[0065], [0023])
wherein the selection component learns a model of entity response, based on indicators of the entity captured by the one or more sensors and wherein the type of […] learning model is based on the model of entity response; (the model selection process identifies a learning model for the user based on information about the user collected from sensors [0082], [0017], [0059]; the user’s environmental sensor and biometric data provide information about the user’s emotional state, the environment of the user and the user’s behavior [0079], [0019]; the data collected and the behavior of the user account for the learning style of the user [0064], [0183]-[0191], [0019])
a monitoring component that monitors the indicators of the entity receiving the machine learning system output to obtain user emotional state descriptors, and (the emotional insight process uses the collected data to derive the user’s emotional state such as frustrated, angry, stressed or upset [0086], [0094], [0033], [0016]; the user’s environmental sensor and biometric data provide information about the user’s emotional state [0079]; the machine learning process inputs data to produce multiple learning models [0062], abstract)
based on the second mental state (the emotional state of the user at a later date, time T2 [0020]-[0021], [0024]; the application adjusts to changes in a user’s emotional state [0040]-[0041])
user interface for evaluation of the machine learning system output (once the learning model is selected and presented on a user interface (UI) of an application, the learning model monitors and collects information to evaluate the need to modify the UI [0021]-[0025])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maman to include sensors that capture a first mental state, generating different types of machine learning output, selecting based on a second mental state and on a type of learning model, learning a model of entity response based on indicators, the type of learning model based on the model of entity response, monitoring indicators of a machine learning system user to obtain emotional state descriptors and a user interface for evaluation of the machine learning system output as taught by Osotio. The sensors offer the benefit of current information about the user’s emotional state at the given moment (Osotio [0059]). By accounting for the user’s first and second emotional state, the system can gauge how receptive the user might be in becoming more proficient at an application over time. The machine learning processes allow for the creation of a model that provides a learning threshold based on the input data that notifies the system regarding what and how much to adjust the application (Osotio [0062]-[0063]).  This allows the learning models derived from machine learning to dynamically adjust the user interface and behavior of an application (Osotio [0021], [0062]). The type of learning model based on the learning style of the user, accounts for the type of system and device the user is utilizing (Osotio [0065]).  
Maman and Osotio do not teach:
wherein the explanation selection component selects one or more explanation generation components […]
Regarding claim 2, Maman and Osotio teach the system of claim 1 as described above. 
Maman further teaches:
wherein the explanation selection component also accesses the metadata for the explanation generation component, wherein the metadata defines one or more types of explanations, and (a personalized recommendation component is provided where the updated content for the patient and its matching entities and keywords, and after it is prioritized according to the patient’s personal health record (PHR) profile, its severity and source credibility, an explanation for the patient is automatically generated; the explanations help the patient better understand the lineage between the recommended content and the patient’s PHR profile [0060], [0063]; information content updates may be gathered from multiple health-related web sources [0052])
wherein the metadata comprises information […] required by the entity for the one or more types of explanations (information content updates may be gathered from multiple health-related web sources and along with its matching entities and keywords, after it is prioritized, automatically generates an explanation for the patient [0052], [0060])
Maman does not teach:
the metadata comprises information indicative of a level of cognitive engagement required by the entity 
However, Osotio in the analogous art teaches:
the metadata comprises information indicative of a level of cognitive engagement required by the entity (biometric data and environmental sensors provide information about the cognitive ability of the user in the given moment or context to act on the instructions provided by the application [0059])
Regarding claim 3, Maman and Osotio teach the system of claim 1 as described above. 
Maman further teaches:
[..] further comprising an actuation component that actuates the selected explanation generation component that provides an explanation […] (the explanation generation component comprises one or more explanations generated based on additional knowledge of the concept/relationship derived from the explanatory components [0065], [0045]-[0046], [0035], Fig. 3)
Maman does not teach:
wherein the indicators comprise biological or behavioral indicators
the machine learning system output
However, Osotio in the analogous art teaches:
wherein the indicators comprise biological or behavioral indicators (the user’s biometric data may include heart rate, respiratory rate, blood pressure, eye tracking, sentence speed, key striking force, touch gestures, input timing [0079]) 
the machine learning system output (the machine learning process inputs data to produce multiple learning models [0062], abstract)
Regarding claim 4, Maman and Osotio teach the system of claim 3 as described above. 
Maman does not teach:
wherein the biological and behavioral indicators comprise at least one of: a galvanic skin response; pupil dilation; a heart rate; blood oxygen level; an electroencephalogram; an electromyography; skin temperature; or a behavioral pattern
However, Osotio in the analogous art teaches:
wherein the biological and behavioral indicators comprise at least one of: a galvanic skin response; pupil dilation; a heart rate; blood oxygen level; an electroencephalogram; an electromyography; skin temperature; or a behavioral pattern (the user’s biometric data may include heart rate, eye tracking, sentence speed, key striking force, touch gestures, input timing [0079]; recognizing a pattern of behavior [0110]-[0112]) 
Regarding claim 5, Maman and Osotio teach the system of claim 2 as described above. 
Maman further teaches:
wherein the metadata comprises information […] required by the entity for the type of explanation (information content updates may be gathered from multiple health-related web sources and along with its matching entities and keywords, after it is prioritized, automatically generates an explanation for the patient [0052], [0060]; the content updates are processed and enhanced with text annotations, and this updated text is summarized as the first type of explanation [0055], [0063])
Maman does not teach:
the metadata comprises information indicative of a level of cognitive engagement required by the entity 
However, Osotio in the analogous art teaches:
the metadata comprises information indicative of a level of cognitive engagement required by the entity (biometric data and environmental sensors provide information about the cognitive ability of the user in the given moment or context to act on the instructions provided by the application [0059]; the model recognizes that, for example, the user is frustrated with a task when learning cues have been removed, and evaluates to make adjustments [0091]-[0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maman to include metadata comprising information indicative of a level of cognitive engagement required by the entity as taught by Osotio. This helps the learning model to set and adjust a learning level based on the needs of the user (Osotio [0053], [0046]). 
Regarding claim 6, Maman and Osotio teach the system of claim 1 as described above. 
Maman further teaches:
wherein the monitoring component adds content to a query, and wherein the content added is based on the entity (the web content monitor manages web feeds and discovers updated content, which is processed and matched to relevant patient PHR profiles [0052]-[0055])
Regarding claim 7, Maman and Osotio teach the system of claim 1 as described above. 
Maman further teaches:
wherein the one or more explanations are annotated with metadata that describes the explanation generation component […] (the content update after being processed and enhanced with annotations, is summarized by the recommendation component as an explanation [0063], [0055]; the explanations help the patient better understand the lineage between the recommended content and the patient’s PHR profile [0060], [0063])
Maman does not teach:
describing in terms of stored answer preferences and a state of the entity
However, Osotio in the analogous art teaches:
describing in terms of stored answer preferences and a state of the entity (the system collects information such as user preferences and user interaction data from the application to identify a learning model [0017]; the user can specify frequency and timing of answers for the application; the application can be tailored to the user based on the user’s stated preferences and the user’s emotional state [0051]-[0052])
Regarding claim 8, Maman and Osotio teach the system of claim 1 as described above. 
Maman further teaches:
wherein the computer executable components further comprise a […] component […] [for] explanation [...] (for a given content for recommendation for a patient, the recommendation component generates two types of explanations [0063])
Maman does not teach:
user reaction
monitors user reaction to a machine learning system outcome and provides feedback to learn and update user preferences
However, Osotio in the analogous art teaches:
user reaction (user biometrics are monitored to gauge user reaction to learning cues of the application [0046])
monitors user reaction to a machine learning system outcome and provides feedback to learn and update user preferences (user biometrics are monitored to gauge user reaction to learning cues of the application [0046]; the learning models derived from machine learning use sensor data and other user data to set a learning level and dynamically adjust the user interface and behavior of the application [0053], [0021], [0062])
Regarding claim 10, Maman and Osotio teach the system of claim 1 as described above. 
Maman further teaches:
 […] when provided different explanations to the entity (for a given content for recommendation for a patient, the recommendation component generates two types of explanations [0063])
Maman does not teach:
wherein the monitoring component considers one or more preferences of the entity and a state of the entity to determine a current entity description, and 
detects the state of the entity based on stress level, concentration level, calmness, skin response, pupil dilation, or heart rate, and 
wherein the one or more preferences are set by the entity or learned by the explanation selection component based on a quality of a decision made by the entity 
However, Osotio in the analogous art teaches:
wherein the monitoring component considers one or more preferences of the entity and a state of the entity to determine a current entity description, and (the emotional insight process uses the collected data to derive the user’s emotional state such as frustrated, angry, stressed or upset [0086], [0094], [0033], [0016]; the collected data allows the system to identify characteristics of a user [0062]; the system collects information such as user preferences and sensor data [0017]; the user’s environmental sensor and biometric data provide information about the user’s emotional state [0079]) 
detects the state of the entity based on stress level, concentration level, calmness, skin response, pupil dilation, or heart rate, and (the user’s biometric data may include heart rate [0079]; the user’s environmental sensor and biometric data provide information about the user’s emotional state [0079])
wherein the one or more preferences are set by the entity or learned by the explanation selection component based on a quality of a decision made by the entity (if the user is not responding well or frustrated, the system adjusts the learning level to provide fewer contextual insights and more detailed instructions [0046], [0052])
Regarding claim 11, Maman and Osotio teach the system of claim 4 as described above. 
Maman does not teach:
wherein the monitoring component uses the one or more sensors to monitor galvanic skin response, pupil dilation, heart rate, blood oxygen level, electroencephalogram, electromyography, or behavioral patterns for the entity
However, Osotio in the analogous art teaches:
wherein the monitoring component uses a plurality of sensors to monitor galvanic skin response, pupil dilation, heart rate, blood oxygen level, electroencephalogram, electromyography, or behavioral patterns for the entity (sensor data include the user’s biometric data such as heart rate, eye tracking, sentence speed, key striking force, touch gestures, input timing [0079]; recognizing a pattern of behavior [0110]-[0112]; the system includes sensors, Fig. 6 - 621) 
Claims 12 and 18 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claims 13 and 19 recite substantially similar limitations as those already addressed in claim 2, and, as such are rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Regarding claim 15, Maman and Osotio teach the system of claim 4 as described above. 
Maman does not teach:
comparing, by the device, employing constraint solving user emotional state descriptors to the generator metadata to match to a desired explanation type
However, Osotio in the analogous art teaches:
comparing, by the device, employing constraint solving user emotional state descriptors to the generator metadata to match to a desired explanation type (the learning model uses emotional state information and other information to identify how receptive the user is in being more proficient with a newer version of the application [0021]; if the learning model’s adjustment doesn’t match the users desire and for example, the user is still frustrated, the model tuning process evaluates the model and makes adjustments [0094]; application running on a device [0012])
Regarding claim 16, Maman and Osotio teach the system of claim 15 as described above. 
Maman further teaches:
[…] select an explanation generation component; and (the system includes  personalized content recommender component that reviews and extracts concepts from medical content, and matches them against a patient’s medical profile; the personalized content recommender component includes components that may be utilized, including a context determining component, additional knowledge obtaining component, scoring component, prioritization component, explanation component, etc. [0047]-[0048], [0066]-[0072];
Maman does not teach:
accessing, by the device, user preferences for types of explanation and including the user preferences during the comparing […]; and
monitoring, by the device, user reaction to a machine learning system outcome explanation and providing feedback to the entity to learn and update the user preferences
However, Osotio in the analogous art teaches:
accessing, by the device, user preferences for types of explanation and including the user preferences during the comparing […]; and (the system accesses user profile information which includes the type of learning style the user prefers and other data which is used to derive the user’s emotional state, to select a learning model [0061], [0057]; application running on a device [0012])
monitoring, by the device, user reaction to a machine learning system outcome explanation and providing feedback to the entity to learn and update the user preferences  (user biometrics are monitored to gauge user reaction to learning cues of the application [0046]; the learning models derived from machine learning use sensor data and other user data to set a learning level and dynamically adjust the user interface and behavior of the application [0053], [0021], [0062] application running on a device [0012])
Claim 17 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Regarding claim 20, Maman and Osotio teach the system of claim 18 as described above. 
Maman further teaches:
[…] wherein the program instructions are executable by the processor to cause the processor to: (the computer program instructions execute via the processor to create a means for implementing the functions/acts specified [0122])
actuate the selected explanation generation component to provide an explanation […] (the explanation generation component comprises one or more explanations generated based on additional knowledge of the concept/relationship derived from the explanatory components [0065], [0045]-[0046], [0035], Fig. 3)
Maman does not teach:
wherein the indicators comprise biological or behavioral indicators
the machine learning system output
compare employing constraint solving user emotional state descriptors to the generator metadata to match to a desired explanation type
However, Osotio in the analogous art teaches:
wherein the indicators comprise biological or behavioral indicators (the user’s biometric data may include heart rate, respiratory rate, blood pressure, eye tracking, sentence speed, key striking force, touch gestures, input timing [0079]) 
the machine learning system output (the machine learning process inputs data to produce multiple learning models [0062], abstract)
compare employing constraint solving user emotional state descriptors to the generator metadata to match to a desired explanation type (the learning model uses emotional state information and other information to identify how receptive the user is in being more proficient with a newer version of the application [0021]; if the learning model’s adjustment doesn’t match the users desire and for example, the user is still frustrated, the model tuning process evaluates the model and makes adjustments [0094]; application running on a device [0012])
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maman and Osotio in further view of Rust (US 2016/0004840 A1).  
Regarding claim 9, Maman and Osotio teach the system of claim 1 as described above. 
Maman further teaches:
wherein the explanation generators provide different types of explanations comprising text-based explanations, […], in-depth explanations, summary explanations, […] (a type of explanation comprised of summary of updated text, generated using traditional text summarization techniques; a second type of explanation made of sentences in natural language [0063]; second explanatory component provides additional side effect knowledge regarding a first explanations about two medications the patient takes [0106]-[0108])
Maman does not teach:
different types of explanations comprising visual explanations 
However, Osotio in the analogous art teaches:
wherein the explanation generators provide different types of explanations comprising visual explanations (the system selects the appropriate model for the learning system for a user who is a visual learner [0112], [0184]-[0185])
Maman and Osotio do not teach:
different types of explanations comprising analogy explanations and counterfactual explanations 
However, Rust in the analogous art teaches:
different types of explanations comprising analogy explanations (the explanations of why a patient group has variations in the outcome of interested as compared to other patient groups [0047]) and counterfactual explanations (deriving hypothesized etiological explanations for one or more patient groups [0004]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maman and Osotio to include different types of explanations comprising analogy and counterfactual explanations as taught by Rust. These explanations provide the benefit of defining interventions and other treatment changes in order to improve patient care (Rust [0014]). 


Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:
Likewise, the claims are directed to a practical application that decreases the amount of time utilized to provide an entity with a useful explanation of a machine learning output. As such, the claims recite a particular improvement over prior systems by decreasing selection time of an explanation. Therefore, the claims are directed to a practical application and thus would be eligible under part 2A, Prong 2 of the Alice/Mayo two-step framework. Accordingly, Assignee's representative respectfully requests that the rejection of claims 1-20 be withdrawn and claims 1-20 be allowed.
Regarding (a), the Examiner respectfully disagrees. The decreasing of selection time of an explanation is not recited in the claim, and therefore cannot provide a practical application.  
Regarding the rejection 35 U.S.C. § 103 of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, as shown above, the cited portions of the references teach the newly amended features, and therefore the 103 rejections are maintained.
The combination of references teach “wherein the explanation selection component selects one or more explanation generation components, based on a second mental state of the entity and on a type of explanation”. Maman teaches in paras. [0047]-[0048] and [0066]-[0072] a personalized recommender component containing various components that may be utilized to generate different types of explanations. Osotio teaches in paras. [0020]-[0024] and [0064]-[0065] selecting based on a second mental state and a type of model. It would have been obvious to combine the personalized recommender component containing various components that may be utilized to generate different types of explanations of Maman with the selecting of a second mental state and type of model of Osotio as explicated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/A.A./Examiner, Art Unit 3686            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626